Rost, J.,

delivered the opinion of the court.
This is an action instituted to rescind the sale of a slave, on account of redhibitory defects, which the plaintiff alleges existed before and at the time of the sale, to the knowledge of the defendant, and were concealed by her.
The defendant acknowledged that she had sold the slave, but denied all the other allegations of the petition, and averred that she had sold him in good faith, and that the plaintiff knew said slave-well, and was aware of his qualities and vices. The court below gave judgment in favor of the plaintiff, and the defendant appealed. We see nothing in the record that could induce us to relieve the defendant. One witness testified, that, before the sale, the slave was sick all the while with the rheumatism, and that he was often so sick that he could not use his limbs or feed himself. Two other witneses swore that the disease has continued upon him since, and entirely disables him. One of those *460witnesses stated that the slave had been hired to the corporation, but that he was sent back to the plaintiff, owing to his rheumatic pains: this testimony stands uncontradicted, and, as the judge who tried the case in the first instance gave full faith to it, we feel bound to do the same.
It is,' therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.